     Case 2:21-cv-00578-KJM-JDP Document 3 Filed 08/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIKA LYNNE FOWLER,                               Case No. 2:21-cv-00578-KJM-JDP (PS)
12                       Plaintiff,                     ORDER GRANTING PLAINTIFF’S
                                                        APPLICATION TO PROCEED IN FORMA
13           v.                                         PAUPERIS
14    RICK COLE, CATHY COLE,                            ECF No. 2
15                       Defendants.                    FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF’S COMPLAINT BE
16                                                      DISMISSED AS FRIVOLOUS
17                                                      ECF No. 1
18

19        Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis. She

20   has submitted the affidavit required thereunder showing that she is unable either to prepay fees

21   and costs or to give security for them. ECF No. 2. The court will therefore grant plaintiff’s

22   motion to proceed in forma pauperis. However, I find that plaintiff’s complaint is frivolous and

23   recommend that it be dismissed without leave to amend.

24          As required by 28 U.S.C. § 1915(e)(2), the court has screened plaintiff’s complaint to

25   ensure that it contains “a short and plain statement of the claim showing that the pleader is

26   entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive screening, a plaintiff’s claims must be

27   facially plausible, which means that they must contain enough factual detail to allow the court to

28   reasonably infer that each named defendant is liable for the misconduct alleged. Ashcroft v.
                                                        1
     Case 2:21-cv-00578-KJM-JDP Document 3 Filed 08/16/21 Page 2 of 3


 1   Iqbal, 556 U.S. 662, 678 (2009). During the screening process, a plaintiff’s allegations are taken

 2   as true, but the court is “not required to indulge unwarranted inferences.” Doe I v. Wal-Mart

 3   Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

 4   The sheer possibility that a defendant acted unlawfully is not enough. Ashcroft, 556 U.S. at 678.

 5   While courts must construe a pro se litigant’s complaint liberally, see Haines v. Kerner, 404 U.S.

 6   519, 520 (1972) (per curiam), the court may dismiss a pro se litigant’s complaint “if it appears

 7   beyond doubt that the plaintiff can prove no set of facts in support of his claim which would

 8   entitle him to relief,” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

 9          Additionally, a plaintiff’s complaint must set forth the basis for federal court jurisdiction.

10   A federal court may adjudicate only those cases authorized by the Constitution and by Congress.

11   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). The basic federal jurisdiction

12   statutes, 28 U.S.C. §§ 1331 & 1332, confer “federal question” and “diversity” jurisdiction,

13   respectively. Federal question jurisdiction requires that the complaint (1) arise under a federal

14   law or the U.S. Constitution, (2) allege a “case or controversy” within the meaning of Article III,

15   § 2 of the U.S. Constitution, or (3) be authorized by a federal statute that both regulates a specific

16   subject matter and confers federal jurisdiction.1 Baker v. Carr, 369 U.S. 186, 198 (1962). A case

17   presumably lies outside the jurisdiction of the federal courts unless demonstrated otherwise.

18   Kokkonen, 511 U.S. at 376-78.

19          Plaintiff’s complaint consists of extravagant allegations accusing the two defendants of

20   engaging in a lengthy campaign of rape, torture, and spying. Plaintiff alleges, for example, that
21   defendants have entered her home at night, drugged her, and raped her. ECF No. 1 at 4. She also

22   claims that defendants have used surveillance equipment—including “high powered surveillance

23   cameras” and “heat imaging photography equipment”—to spy on her, and that defendants have

24

25

26
            1
              To invoke the court’s diversity jurisdiction, a plaintiff must specifically allege the
     diverse citizenship of all parties, and that the matter in controversy exceeds $75,000. 28 U.S.C.
27   § 1332(a); Bautista v. Pan American World Airlines, Inc., 828 F.2d 546, 552 (9th Cir. 1987).
     According to plaintiff’s complaint, all parties reside in Sacramento County, California. Plaintiff
28   has not established diversity jurisdiction.
                                                          2
     Case 2:21-cv-00578-KJM-JDP Document 3 Filed 08/16/21 Page 3 of 3


 1   used “mind control drugs” and have poisoned plaintiff’s food and water. Id. Plaintiff appears to

 2   claim that she has been subjected to these acts since her birth. Id. at 4-5.

 3            Aside from plaintiff’s failure to assert a specific claim against defendants, her complaint is

 4   frivolous because it lacks even “an arguable basis either in law or in fact.” Neitzke v. Williams,

 5   490 U.S. 319, 325 (holding that a complaint is frivolous if its “factual contentions are clearly

 6   baseless,” “fantastic,” or “delusional”). Consequently, the complaint should be dismissed without

 7   leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (“Under Ninth Circuit

 8   case law, district courts are only required to grant leave to amend if a complaint can possibly be

 9   saved. Courts are not required to grant leave to amend if a complaint lacks merit entirely.”).

10            Accordingly, it is hereby ORDERED that plaintiff’s motion to proceed in forma pauperis,

11   ECF No. 2, is granted.

12            Further, it is RECOMMENDED that:

13            1. plaintiff’s complaint, ECF No. 1, be dismissed without leave to amend; and

14            2. the Clerk of Court be directed to close this case.

15            These findings and recommendations are submitted to the United States District Judge

16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

17   after being served with these findings and recommendations, any party may file written

18   objections with the court and serve a copy on all parties. Such a document should be captioned

19   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

20   objections shall be served and filed within fourteen days after service of the objections. The
21   parties are advised that failure to file objections within the specified time may waive the right to

22   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez

23   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

24
     IT IS SO ORDERED.
25

26
     Dated:      August 13, 2021
27                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
28
                                                         3
